Citation Nr: 0106602	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
right wrist disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1969.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for dead bone in the right wrist.  

The veteran has withdrawn his request for a hearing before a 
member of the Travel Board.  See 38 C.F.R. § 20.704(e) 
(2000).  Instead, in connection with his appeal, the veteran 
testified before a hearing officer at the RO in May 2000; a 
transcript of that hearing is associated with the claims 
file.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  



This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA VAOPGCPREC 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)).  

Service medical records do not reflect complaints or 
treatment for a right wrist injury.  The January 1969 
separation examination report reflects that the veteran's 
musculoskeletal system and upper extremities were normal.  

Copies of correspondence between the veteran and family 
members and friends, dated in 1968 and 1969, reflect the 
veteran's account of injuring his right arm and hand playing 
football during service.  

On VA examination in May 1969, the veteran complained of 
discomfort with limitation of motion in his right wrist.  The 
report indicates that the veteran's right wrist would be 
reevaluated following x-ray examination.  However, the record 
shows that the veteran failed to report on three occasions 
for a scheduled VA examination to ascertain the nature and 
extent of severity of any right wrist which may be present.  

In his March 1998 application for VA benefits, the veteran 
reported that he had dead bone in his right wrist from a 
break or sprain during service in October 1968.  He also 
indicated that he was treated for a wrist problem in 
October/November 1966 at Fort Riley, in Kansas.

Private medical records show that the veteran was diagnosed 
with avascular necrosis of the lunar bone in the right wrist.  
The impression of x-ray examination of the right wrist in 
April 1998 was Kienbock's disease (lunatomalacia) with 
osteoarthritis of the radial carpal joint.  He underwent a 
scapho-trapezial trapezoid (STT) fusion with partial lunate 
excision in August 1998.  

A March 1999 permanent and stationary evaluation from the 
South County Hand Center reflects that the veteran is 
restricted from any activity requiring repetitive twisting or 
gripping with the right hand as a result of Kienbock's 
disease, status post lunate excision and scapho-trapezial 
trapezoid fusion.  The examiner stated that some causation 
would have to be assigned to the reported injury during 
service.  

At his May 2000 hearing, the veteran testified that he 
injured his right wrist during a football game at Fort Riley 
on October 13, 1968.  Transcript at 1.  He indicated that he 
did not seek medical treatment at that time because he 
thought it was a minor injury and that it improved with rest.  
Transcript at 3.  He testified that he had an x-ray 
examination of his right wrist at the VA medical center in 
West Los Angeles in March or April of 1969, and in May 1999 
at the VA medical center in Los Angeles.  Transcript at 4 & 
9.  He claims that the alleged right wrist injury during 
service caused Kienbock's disease.  Transcript at 2.  

In this case, the medical evidence shows that the veteran has 
a right wrist disability and he has related such to service.  
The available service medical records are negative for a 
right wrist injury.  However, the record shows that he did 
complain of right wrist symptomatology shortly after 
discharge from service, and would have been examined for such 
had he reproted for VA examination at that time.  It appears 
that all of the VA and service medical records have not been 
secured, and he has not been afforded a VA examination in 
order to determine whether his right wrist disorder can be 
related to active service.  

As the Board noted earlier, one medical professional has 
opined that the veteran's reported service injury is at least 
partially responsible for his current right wrist 
symptomatology and disorder.

Accordingly, the case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  In this regard, 
the RO should again request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of right wrist symptomatology.  After 
obtaining any necessary authorization or 
medical releases, the RO should secure 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Non-VA records 
should include those of RF, MD.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, particularly those 
from West Los Angeles in March or April 
1969, and from Los Angeles in May 1999, 
including any radiographic studies.  

2.  The RO should attempt to secure all 
of the veteran's service medical records, 
including records pertaining to his 
reported treatment for a wrist problem in 
October or November 1966 at Fort Riley.  

The RO should request these records, from 
all appropriate sources to include, the 
Army Reserve Personnel Center (ARPERCEN), 
National Personnel Records Center (NPRC), 
National Archives and Records 
Administration (NARA), the Surgeon 
General's Office (SGO), as well as Ft. 
Riley.  

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
right wrist disorder(s) which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that any right wrist 
disorder(s) found present is/are 
secondary to injury sustained in service.  
If the examiner does not feel that any 
right wrist disorder(s) found on 
examination is/are related to any 
incident of service origin, the examiner 
must express an opinion as to date of 
onset of any right wrist disorder(s) 
found on examination.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.



4.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO must 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
right wrist disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefit, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for compensation benefits.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

